DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
	The rejection under 35 U.S.C. 101 has been withdrawn.


Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.
In Remarks p. 15, Applicant contends “"Shanmugam still does not teach or suggest "modify[ing] an upper bound or a lower bound of the plurality of constraints ... based on a plurality of minimum off schedules and a plurality of minimum on schedules associated with each of the one or more devices."”
The Examiner respectfully disagrees, noting that Shanmugam discloses modifying upper and lower constraints/bounds based on uptime and downtime schedules, which are similar to on and off schedules in that both describe the schedules that the units/devices are set to be operational or offline. (Para [0025], [0036-40])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “a modified upper bound constraint” in line 2.  The antecedent basis for this limitation in the claim is unclear due to the amendment in Claim 1 of “an upper bound” which now implies a second upper bound constraint is generated in Claim 5.
Claim 6 recites the limitation “a lower bound constraint” in line 2.  The antecedent basis for this limitation in the claim is unclear due to the amendment in Claim 1 of “a lower bound” which now implies a second upper bound constraint is generated in Claim 6.
Claim 18 recites the limitation “a modified upper bound constraint” in line 2.  The antecedent basis for this limitation in the claim is unclear due to the amendment in Claim 15 of “an upper bound” which now implies a second upper bound constraint is generated in Claim 18.
Claim 20 recites the limitation “a lower bound constraint” in line 2.  The antecedent basis for this limitation in the claim is unclear due to the amendment in Claim 15 of “a lower bound” which now implies a second upper bound constraint is generated in Claim 20.


The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The steps listed in the claim, "the constraint modifier is configured to generate a modified upper bound constraint based on the plurality of minimum off schedules, wherein the modified upper bound constraint is used by the high level optimization module in a high level optimization process." are previously listed in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The steps listed in the claim, "the constraint modifier is configured to generate a modified upper bound constraint based on the plurality of minimum off schedules, wherein the modified upper bound constraint is used by the high level optimization module in a high level optimization process." are previously listed in Claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asmus et al., US Patent Pub. US 2015/0316903 A1 (hereinafter Asmus) in view of Shanmugam et al, US Patent Pub. US 2013/0006429 A1 (hereinafter Shanmugam).

Claim 1
Asmus teaches a control system for a central plant comprising a plurality of subplants (Asmus, Para [0035] - - A control system for a central plant and a plurality of subplants.), wherein each of the plurality of subplants comprises one or more devices that operate to serve one or more energy loads of a building (Asmus, Para [0035] - - Plurality of subplants containing devices that operate to control the thermal energy load of a building.), the control system comprising: a high level optimization module configured to perform a high level optimization of a plurality of thermal loads subject to a plurality of constraints to generate a plurality of subplant load allocations in an optimization period (Asmus, Para [0037], [0111] - - The high level optimization determines an optimal distribution of thermal energy loads subject to a plurality of constraints across multiple subplants of a central plant over a time horizon/”optimization period”.); a low level optimization module configured to perform a low level optimization of the plurality of subplant load allocations to determine in the optimization period a plurality of operating states for each of the one or more devices included in each of the plurality of subplants included in the central plant (Asmus, Para [0040], [0080-82] - - Low level optimization module determining operating states during a time horizon/”optimization period” for each of the subplant devices.); and a binary optimization modifier configured to generate a plurality of simplified solutions for use by the low level optimization module (Asmus, Para [0088] - - Binary optimization module optimizes the low level cost function representing the energy consumption of a subplant.), wherein the binary optimization modifier comprises: a pruning module configured to receive the plurality of minimum off schedules and determine, using the plurality of minimum off schedules, a plurality of adjusted branches for use in a binary optimization process by the low level optimization module (Asmus, Para [0087], [0133-136] - - The binary optimization module/”pruning module” uses a branch and bound method to perform the binary optimization based on feasible on-off configurations from constraints/”minimum off schedule” for individual devices in the binary optimization process by the low level optimization module.); and a seeding module configured to receive the plurality of minimum on schedules to determine, using the plurality of minimum on schedules, a starting node for use in the binary optimization process by the low level optimization module. (Asmus, Para [0087], [0133-136] - - The binary optimization module/”seeding module” determines a starting bud/node based on-off configurations from constraints/”minimum on schedule” for individual devices in the binary optimization process by the low level optimization module.)
a constraint modifier configured to modify an upper bound or a lower bound of the plurality of constraints for use by the high level optimization module based on a plurality of minimum off schedules and a plurality of minimum on schedules associated with the one or more devices.
However Shanmugam teaches a constraint modifier configured to modify an upper bound or a lower bound of the plurality of constraints for use by the high level optimization module based on a plurality of minimum off schedules and a plurality of minimum on schedules associated with the one or more devices. (Shanmugam, Para [0025], [0040] - - A constraint analysis module/modifier modifies minimum/”lower bound” and maximum/”upper bound” constraints for use by the optimizer/”optimization module” based on the minimum uptime/”on schedule” and the minimum downtime/”off schedule” associated with each unit/device based on user inputs.)
Asmus and Shanmugam are analogous art because they are from the same field of endeavor.  They relate to plant device loading.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above plant device loading, as taught by Asmus, and incorporating the minimum uptime and downtime, as taught by Shanmugam.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide constraint to ensure that the optimizer does not switch on or off the unit too frequently by using minimum uptime and downtime, as suggested by Shanmugam (Para [0040]).


Claim 3
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
the low level optimization module is further configured to perform the binary optimization process, wherein the binary optimization process is configured to select one or more of the one or more devices to operate for each time step in the optimization period. (Asmus, Para [0037], [0040], [0052] - - The low level optimization module performs the binary optimization process that selects devices to operate for each time step in the building schedule/”optimization period”.)

Claim 5
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
Shanmugam further teaches the constraint modifier is configured to generate a modified upper bound constraint based on the plurality of minimum off schedules, wherein the modified upper bound constraint is used by the high level optimization module in a high level optimization process. (Shanmugam, Para [0025], [0036-40] - - A constraint analysis module/modifier modifies maximum/”upper bound” constraints based on the minimum downtime/”off schedule” in a high level optimization process.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above plant device loading, as taught by Asmus, and further incorporating the modified maximum constraint determination, as taught by Shanmugam.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide constraint to ensure that the optimizer does not switch on or off the unit too frequently by using a modified maximum constraint determination, as suggested by Shanmugam (Para [0040]).

Claim 6

Shanmugam further teaches the constraint modifier is configured to raise a value of a lower bound constraint to a minimum turndown value for a particular device based on one of the plurality of minimum on schedules associated with the particular device. (Shanmugam, Para [0025], [0036-40] - - A constraint analysis module/modifier modifies minimum/”lower bound” constraints based on the minimum uptime/”on schedule” in a high level optimization process.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above plant device loading, as taught by Asmus, and further incorporating the modified minimum constraint determination, as taught by Shanmugam.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide constraint to ensure that the optimizer does not switch on or off the unit too frequently by using a modified minimum constraint determination, as suggested by Shanmugam (Para [0040]).

Claim 7
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
The combination of Asmus and Shanmugam further teaches the binary optimization modifier further comprises a hysteresis modifier configured to receive an identification of a combination of dispatched devices for a previous time step from the low level optimization module, wherein the hysteresis modifier is configured to calculate an adjusted heat transfer rate value for the combination of dispatched devices for the previous time step. (Asmus, Para [0111-113] - - Optimization process by the binary optimization module/”hysteresis modifier” receives previous operating points of a combination of dispatched devices from a previous time step from the low level optimization module 

Claim 8
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
The combination of Asmus and Shanmugam further teaches the low level optimization module is configured to receive the adjusted heat transfer rate value from the hysteresis modifier and calculate an energy consumption value associated with the adjusted heat transfer rate value. (Asmus, Para [0110-114] - - Low level optimization modifier receives a thermal energy load/”heat transfer rate value” setpoint from the binary optimization module/”hysteresis modifier” and calculates an energy consumption value associated with the thermal energy load/”heat transfer rate value” setpoint.)

Claim 9
Asmus teaches a method of controlling a central plant having a plurality of subplants (Asmus, Para [0035] - - A control system for a central plant and a plurality of subplants.), wherein each of the plurality of subplants comprises one or more devices operating to serve one or more energy loads of a building (Asmus, Para [0035] - - Plurality of subplants containing devices that operate to control the thermal energy load of a building.), the method comprising: performing a high level optimization of the plurality of subplants subject to one or more of the plurality of adjusted constraints to generate a plurality of subplant load allocations (Asmus, Para [0037], [0111] - - The high level optimization determines an optimal distribution of thermal energy loads subject to a plurality of constraints across multiple subplants of a central plant over a time horizon/”optimization period”.); using the plurality of minimum off schedules to determine a plurality of adjusted branches for use in a binary optimization process (Asmus, Para [0087], [0133-136] - - The binary optimization module/”pruning module” uses a branch and bound method to perform the binary optimization based on feasible on-off configurations from constraints/”minimum off schedule” for individual devices in the binary optimization process by the low level optimization module.); using the plurality of minimum on schedules to determine a starting node for use in the binary optimization process(Asmus, Para [0087], [0133-136] - - The binary optimization module/”seeding module” determines a starting bud/node based on-off configurations from constraints/”minimum on schedule” for individual devices in the binary optimization process by the low level optimization module.); performing the binary optimization process using the plurality of adjusted branches and the starting node to determine a plurality of operating states (Asmus, Para [0087], [0133-136] - - The binary optimization module/”pruning module” uses a branch and bound method to perform the binary optimization using adjusted branches and the starting bud/node.), wherein each of the plurality of operating states are associated with the one or more devices included in the plurality of subplants (Asmus, Para [0040], [0080-82] - - Low level optimization module determining operating states during a time horizon/”optimization period” for each of the subplant devices.); and using the plurality of operating states and the plurality of subplant load allocations to determine a plurality of control actions for the one or more devices included in the plurality of subplants. (Asmus, Para [0075], [0080-82} - - Determining control actions based on operating states and subplant energy loads for the subplant devices.)
	But Asmus fails to specify receiving a plurality of minimum off schedules and a plurality of minimum on schedules associated with each of the one or more devices; using the plurality of minimum off schedules to determine one or more modified upper bound constraints and the plurality of minimum on schedules to determine one or more modified lower bound constraints, wherein a plurality of adjusted constraints comprise the one or more modified upper bound constraints and the one or more modified lower bound constraints.
receiving a plurality of minimum off schedules and a plurality of minimum on schedules associated with each of the one or more devices (Shanmugam, Para [0025], [0040] - - A constraint analysis module/modifier receives the minimum uptime/”on schedule” and the minimum downtime/”off schedule” associated with each unit/device.); using the plurality of minimum off schedules to determine one or more modified upper bound constraints and the plurality of minimum on schedules to determine one or more modified lower bound constraints (Shanmugam, Para [0025], [0040] - - A constraint analysis module/modifier modifies constraints for use by the optimizer/”optimization module” based on the minimum uptime/”on schedule” and the minimum downtime/”off schedule” associated with each unit/device based on user inputs.), wherein a plurality of adjusted constraints comprise the one or more modified upper bound constraints and the one or more modified lower bound constraints. (Shanmugam, Para [0025], [0036-40] - - A constraint analysis module/modifier modifies minimum/”lower bound” and maximum/”upper bound” constraints based on the minimum downtime/”off schedule” and minimum uptime/”on schedule” in a high level optimization process.)
Asmus and Shanmugam are analogous art because they are from the same field of endeavor.  They relate to plant device loading.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above plant device loading, as taught by Asmus, and incorporating the minimum uptime and downtime, as taught by Shanmugam.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide constraint to ensure that the optimizer does not switch on or off the unit too frequently by using minimum uptime and downtime, as suggested by Shanmugam (Para [0040]).

Claim 10

The combination of Asmus and Shanmugam further teaches performing the binary optimization process comprises performing a branch and bound process. (Asmus, Para [0087], [0133-136] - - The binary optimization module/”pruning module” uses a branch and bound method to perform the binary optimization.)

Claim 11
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
The combination of Asmus and Shanmugam further teaches receiving an identification of a combination of dispatched devices for a previous time step; and calculating an adjusted heat transfer rate value for the combination of dispatched devices for the previous time step. (Asmus, Para [0111-113] - - Optimization process by the binary optimization module/”hysteresis modifier” receives previous operating points of a combination of dispatched devices from a previous time step from the low level optimization module and calculates a thermal energy load/”heat transfer rate value” setpoint for the combination of dispatched devices from a previous time step.)

Claim 12
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
The combination of Asmus and Shanmugam further teaches the method further involves using the adjusted heat transfer rate value to calculate an energy consumption value associated with the adjusted heat transfer rate value. (Asmus, Para [0110-114] - - Low level optimization modifier receives a 

Claim 13
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
Shanmugam further teaches using the plurality of minimum on schedules to determine the one or more modified lower bound constraints further comprises increasing the value of one or more modified lower bound constraints to at least one or more minimum turndown values for the one or more devices associated with the plurality of minimum on schedules. (Shanmugam, Para [0025], [0036-40] - - A constraint analysis module/modifier modifies minimum/”lower bound” constraints based on the minimum uptime/”on schedule” in a high level optimization process.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above plant device loading, as taught by Asmus, and further incorporating the modified minimum constraint determination, as taught by Shanmugam.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide constraint to ensure that the optimizer does not switch on or off the unit too frequently by using a modified minimum constraint determination, as suggested by Shanmugam (Para [0040]).

Claim 15
Asmus teaches a control system for a central plant comprising a plurality of subplants (Asmus, Para [0035] - - A control system for a central plant and a plurality of subplants.), wherein each of the plurality of subplants comprises one or more devices that operate to serve one or more energy loads of a building (Asmus, Para [0035] - - Plurality of subplants containing devices that operate to control the thermal energy load of a building.), the control system comprising: a high level optimization module configured to perform a high level optimization of a plurality of thermal loads subject to a plurality of constraints to generate a plurality of subplant load allocations in an optimization period (Asmus, Para [0037], [0111] - - The high level optimization determines an optimal distribution of thermal energy loads subject to a plurality of constraints across multiple subplants of a central plant over a time horizon/”optimization period”.); a low level optimization module configured to perform a low level optimization of the plurality of subplant load allocations to determine in the optimization period a plurality of operating states for each of the one or more devices included in each of the plurality of subplants included in the central plant (Asmus, Para [0040], [0080-82] - - Low level optimization module determining operating states during a time horizon/”optimization period” for each of the subplant devices.); and a binary optimization modifier configured to generate a plurality of simplified solutions for use by the low level optimization module (Asmus, Para [0088] - - Binary optimization module optimizes the low level cost function representing the energy consumption of a subplant.), wherein the binary optimization modifier comprises: a hysteresis modifier configured to receive an identification of a combination of dispatched devices for a previous time step from the low level optimization module, wherein the hysteresis modifier is configured to calculate an adjusted heat transfer rate value for the combination of dispatched devices for the previous time step. (Asmus, Para [0111-113] - - Optimization process by the binary optimization module/”hysteresis modifier” receives previous operating points of a combination of dispatched devices from a previous time step from the low level optimization module and calculates a thermal energy load/”heat transfer rate value” setpoint for the combination of dispatched devices from a previous time step.)
But Asmus fails to specify a constraint modifier configured to modify an upper bound or a lower bound of the plurality of constraints for use by the high level optimization module based on a plurality of minimum off schedules and a plurality of minimum on schedules associated with the one or more devices.
However Shanmugam teaches a constraint modifier configured to modify an upper bound or a lower bound of the plurality of constraints for use by the high level optimization module based on a plurality of minimum off schedules and a plurality of minimum on schedules associated with the one or more devices. (Shanmugam, Para [0025], [0040] - - A constraint analysis module/modifier modifies minimum/”lower bound” and maximum/”upper bound” constraints for use by the optimizer/”optimization module” based on the minimum uptime/”on schedule” and the minimum downtime/”off schedule” associated with each unit/device based on user inputs.) 
Asmus and Shanmugam are analogous art because they are from the same field of endeavor.  They relate to plant device loading.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above plant device loading, as taught by Asmus, and incorporating the minimum uptime and downtime, as taught by Shanmugam.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide constraint to ensure that the optimizer does not switch on or off the unit too frequently by using minimum uptime and downtime, as suggested by Shanmugam (Para [0040]).

Claim 16
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
The combination of Asmus and Shanmugam further teaches the low level optimization module is configured to receive the adjusted heat transfer rate value from the hysteresis modifier and calculate an energy consumption value associated with the adjusted heat transfer rate value. (Asmus, 

Claim 17
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
The combination of Asmus and Shanmugam further teaches the binary optimization modifier further comprises a pruning module configured to receive the plurality of minimum off schedules and determine, using the plurality of minimum off schedules, a plurality of adjusted branches for use in a binary optimization process by the low level optimization module. (Asmus, Para [0087], [0133-136] - - The binary optimization module/”pruning module” uses a branch and bound method to perform the binary optimization based on feasible on-off configurations from constraints/”minimum off schedule” for individual devices in the binary optimization process by the low level optimization module.)

Claim 18
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
Shanmugam further teaches the constraint modifier is configured to generate a modified upper bound constraint based on the plurality of minimum off schedules, wherein the modified upper bound constraint is used by the high level optimization module in a high level optimization process. (Shanmugam, Para [0025], [0036-40] - - A constraint analysis module/modifier modifies maximum/”upper bound” constraints based on the minimum downtime/”off schedule” in a high level optimization process.)

One of ordinary skill in the art would have been motivated to do this modification in order to provide constraint to ensure that the optimizer does not switch on or off the unit too frequently by using a modified maximum constraint determination, as suggested by Shanmugam (Para [0040]).

Claim 19
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
The combination of Asmus and Shanmugam further teaches the binary optimization modifier further comprises a seeding module configured to receive the plurality of minimum on schedules and determine, using the plurality of minimum on schedules, a starting node for use in a binary optimization process by the low level optimization module. (Asmus, Para [0087], [0133-136] - - The binary optimization module/”seeding module” determines a starting bud/node based on-off configurations from constraints/”minimum on schedule” for individual devices in the binary optimization process by the low level optimization module.)

Claim 20
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
Shanmugam further teaches the constraint modifier is configured to raise a value of a lower bound constraint to a minimum turndown value for a particular device based on one of the plurality of minimum on schedules associated with the particular device. (Shanmugam, Para [0025], [0036-40] - 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above plant device loading, as taught by Asmus, and further incorporating the modified minimum constraint determination, as taught by Shanmugam.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide constraint to ensure that the optimizer does not switch on or off the unit too frequently by using a modified minimum constraint determination, as suggested by Shanmugam (Para [0040]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asmus et al., US Patent Pub. US 2015/0316903 A1 (hereinafter Asmus) in view of Shanmugam et al, US Patent Pub. US 2013/0006429 A1 (hereinafter Shanmugam), and in further view of Gheerardyn et al., US Patent Pub. US 2015/0057824 A1 (hereinafter Gheerardyn).

Claim 2
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
But the combination of Asmus and Shanmugam fails to specify the constraint modifier is configured to modify the plurality of constraints based on a plurality of must run schedules, wherein each of the plurality of must run schedules is associated with one of the one or more devices.
However Gheerardyn teaches the constraint modifier is configured to modify the plurality of constraints based on a plurality of must run schedules, wherein each of the plurality of must run schedules is associated with one of the one or more devices. (Gheerardyn, Para [0146] - - Modifying requirements/constraints based on a required/”must run schedule” running time.)
Asmus, Shanmugam, and Gheerardyn are analogous art because they are from the same field of endeavor.  They relate to energy management systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above energy management system, as taught by Asmus and Shanmugam, and further incorporating required running time for a device, as taught by Gheerardyn.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide enough energy to keep food frozen by using required running time for a device, as suggested by Gheerardyn (Para [0146]).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asmus et al., US Patent Pub. US 2015/0316903 A1 (hereinafter Asmus) in view of Shanmugam et al, US Patent Pub. US 2013/0006429 A1 (hereinafter Shanmugam), and in further view of Kropaczek et al., US Patent Pub. US 2004/0059696 A1 (hereinafter Kropaczek).
Claim 4
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
But the combination of Asmus and Shanmugam fails to specify the constraint modifier is configured to generate a decayed penalty value for at least one of the plurality of constraints, wherein the generated decayed penalty value defines at least one of a prioritization scheme for satisfying a plurality of operational constraints and a decaying penalty for violating the plurality of operational constraints throughout an optimization period. 
However Kropaczek teaches a constraint modifier is configured to generate a decayed penalty value for at least one of the plurality of constraints, wherein the generated decayed penalty value defines at least one of a prioritization scheme for satisfying a plurality of operational constraints and a decaying penalty for violating the plurality of operational constraints throughout an optimization period. (Kropaczek, Para [0053-57] - - The processor/”constraint modifier” generates a decreasing/decayed penalty value for an objective function/”prioritization scheme” that generates candidate solutions that satisfy operational constraints and applying a decreasing/decayed penalty when violating operational constraints during an optimization period.)
Asmus, Shanmugam, and Kropaczek are analogous art because they are from the same field of endeavor.  They relate to computer implemented control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computer implemented control system, as taught by Asmus and Shanmugam, and further incorporating decreasing penalty values, as taught by Kropaczek.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine an optimal solution by using decreasing penalty values, as suggested by Kropaczek (Para [0001]).

Claim 14
The combination of Asmus and Shanmugam teaches all the limitations of the base claims as outlined above.  
the method further involves generating a decayed penalty value for each of the plurality of adjusted constraints, wherein the generated decayed penalty value defines at least one of a prioritization scheme for satisfying a plurality of operational constraints and a decaying penalty for violating the plurality of operational constraints throughout an optimization period.
However Kropaczek teaches a method that involves generating a decayed penalty value for each of the plurality of adjusted constraints, wherein the generated decayed penalty value defines at least one of a prioritization scheme for satisfying a plurality of operational constraints and a decaying penalty for violating the plurality of operational constraints throughout an optimization period. (Kropaczek, Para [0053-57] - - The processor/”constraint modifier” generates a decreasing/decayed penalty value for an objective function/”prioritization scheme” that generates candidate solutions that satisfy operational constraints and applying a decreasing/decayed penalty when violating operational constraints during an optimization period.)
Asmus, Shanmugam, and Kropaczek are analogous art because they are from the same field of endeavor.  They relate to computer implemented control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above computer implemented control system, as taught by Asmus and Shanmugam, and further incorporating decreasing penalty values, as taught by Kropaczek.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine an optimal solution by using decreasing penalty values, as suggested by Kropaczek (Para [0001]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119